 

EXHIBIT 10.1

 

[image_001.jpg] 

  

 

Peter Chakoutis March 24, 2020 7 Heron Lane    Hopedale, MA 01747  





  

Dear Peter,

 

I am pleased to make you an offer of employment for the position of Vice
President of Finance at Biostage, Inc. (the “Company”). This position will
report directly to the Chairman of the Board of Directors (the “Board”) as well
as its Audit Committee, and to the extent determined by the Chairman of the
Board or any chief executive officer or chief financial officer that the Company
may hire during your employment. Until otherwise determined by the Board, you
will be the principal accounting and principal financial officer of the company
and assist with the financial reporting activities of the Company and other
customary duties as may be requested by the Chairman of the Board or its Audit
Committee. Your start date will be deemed to have been February 24, 2020. Your
weekly salary will be $5,500 through May 15th, and thereafter $5,000, and you
will be paid every two weeks as earned (the $5,000 amount represents yearly
equivalent of $260,000). Please note that all Company employees are required to
have their bi-weekly pays direct-deposited. This position will also be benefits
eligible, if elected.

 

While it is anticipated that your employment will continue through June 30,
2020, which such period may be extended for up to an additional six months if
mutually agreed upon by you and the Company, your employment is considered “at
will”; both you and the Company have the right to terminate your employment at
any time and for any reason. This letter does not constitute, and shall not be
construed as, creating a contract or promise of employment for any set period of
time. If your employment in accordance herewith is terminated for anything other
than for Cause (as defined below) or death, you will be entitled to receive the
compensation described above paid on a monthly basis through June 30, 2020.

 

For purposes of this offer letter, “Cause” shall mean: (A) conduct by you
constituting a material act of willful misconduct in connection with the
performance of your duties, including, without limitation, misappropriation of
funds or property of the Company or any of its affiliates other than the
occasional, customary and de minimis use of Company property for personal
purposes; (B) criminal or civil conviction of you, a plea of nolo contendere by
you or conduct by you that would reasonably be expected to result in material
injury to the reputation of the Company if you were retained in your position
with the Company, including, without limitation, conviction of a felony
involving moral turpitude; (C) continued, willful and deliberate non-performance
by you of your duties hereunder (other than by reason of your physical or mental
illness, incapacity or disability) which has continued for more than five (5)
days following written notice of such non-performance from the Board; (D) a
breach by you of any of the provisions contained in your Non-Competition,
Non-Solicitation and Proprietary Rights Agreement; or (E) a material violation
by you of the Company’s employment policies which has continued for more than
five (5) days following written notice of such violation from the Board.

 

Upon the complete execution of this offer letter by both parties, the Company
agrees that so long as you are in compliance herewith and the Company’s
policies, plans and practices governing the terms and conditions of your
employment, and you are not terminated for Cause and do not voluntarily leave
prior to completion of all of the filings described in clauses a-c below in
relation to stock awards, the Company will not challenge any application you may
make with respect to unemployment benefits following termination hereof.

 



   

 

 

[image_001.jpg] 

 

 

By signing below, you acknowledge that the Non-Competition, Non-Solicitation and
Proprietary Rights Agreement you had previously executed with respect to your
recent employment remains in full force and effect.

 

I am also pleased to inform you that you will be eligible to receive equity
award grants under the Company’s Equity Incentive Plan as follows:

 

Stock Awards:

a.15,000 shares of common stock upon filing of the requisite Annual Report on
Form 10-K and related certifications on or before the deadline of March 30,
2020;

b.10,000 shares of common stock upon filing of the requisite Definitive Proxy
Statement for the Company’s 2020 annual meeting of stockholders (or applicable
Form 10-K/A) containing the required Form 10-K Part III disclosures prior to the
deadline of April 29, 2020; and

c.10,000 shares of common stock upon filing of the requisite Quarterly Report on
Form 10-Q for the quarter ended March 31, 2020 on or before the deadline of May
15, 2020.

 

Stock Options: Subject to the execution of the customary option grant agreement
and continued employment at the time of vesting as provided in such agreement, a
non-qualified option to acquire 40,000 shares of common stock, with exercise
price set in accordance with the Equity Incentive Plan being the market price as
of the date of grant and a term of 10 years, and which such option shall vest as
follows:

a.Twenty-five percent (25%) (10,000) upon filing of the requisite Quarterly
Report on Form 10-Q for the quarter ended March 31, 2020 on or before the
deadline of May 15, 2020; and

b.The remaining seventy-five percent (75%) to vest in twelve (12) equal
quarterly increments (2,500 each) on the first day of each calendar quarter
starting with the first calendar quarter following the timely filing of the Form
10-Q referenced above.

 

Please note that all compensation, including the cash payments and any stock
grants described above, will be subject to applicable withholding requirements.
Please refer to the Company’s policies, plans and practices for more details on
the terms and conditions of your employment.

 

Please note this offer is contingent on a review of the results of a background
check and a drug screen.

 

Please acknowledge your acceptance of this offer of employment by signing and
returning a copy of this letter to me.

 

Remainder of page left intentionally blank

 

   

 

 

[image_001.jpg] 

 

 



Sincerely,         BIOSTAGE, INC.               By: /s/ Hong Yu   Name: Hong Yu
  Title:     President         Receipt Acknowledged and Terms Agreed to:      
/s/ Peter Chakoutis   Name:  Peter Chakoutis  

 



   

